Exhibit 10.5

SUB-ADVISORY AGREEMENT

This Sub-Advisory Agreement is made as of the 25th day of October, 2012, by and
between Hennessy Advisors, Inc. (the “Adviser”) and Financial Counselors, Inc.
(the “Sub-Adviser”).

WHEREAS, pursuant to an Investment Advisory Agreement (the “Advisory Agreement”)
entered into between the Adviser and Hennessy Funds Trust, a Delaware statutory
trust organized as an open-end management investment company (the “Trust”),
which has filed a registration statement (the “Registration Statement”) under
the Investment Company Act of 1940, as amended (the “1940 Act”) and the
Securities Act of 1933, as amended (the “1933 Act”), the Adviser serves as
investment adviser to the Trust; and

WHEREAS, the Trust is comprised of multiple investment portfolios, one of which
is the Hennessy Core Bond Fund (the “Fund”); and

WHEREAS, the Adviser desires to avail itself of the services, information,
advice, assistance and facilities of an investment adviser experienced in the
management of a portfolio of securities to assist the Adviser in performing
services for the Fund; and

WHEREAS, the Sub-Adviser represents that it has the legal power and authority to
perform the services contemplated hereunder without violation of applicable law
(including the Investment Advisers Act of 1940, as amended), and desires to
provide such services to the Trust and the Adviser.

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, it is agreed as follows:

1. Appointment of the Sub-Adviser. The Adviser hereby appoints the Sub-Adviser
to provide a continuous investment program for that portion of the Fund
designated by the Adviser as assigned to the Sub-Adviser (the “Segment” of the
Fund), subject to such written instructions and supervision as the Adviser may
from time to time furnish. The Sub-Adviser hereby accepts such appointment and
agrees to render the services and to assume the obligations herein set forth for
the compensation herein provided. The Sub-Adviser will provide the services
under this Agreement with respect to the Segment in accordance with the Fund’s
investment objective, policies and applicable restrictions as stated in the
Fund’s most recent Prospectus and Statement of Additional Information and as the
same may, from time to time, be supplemented or amended and in resolutions of
the Trust’s Board of Trustees. The Adviser agrees to furnish to the Sub-Adviser
from time to time copies of all Prospectuses and Statements of Additional
Information and of all amendments of, or supplements to, such Prospectuses and
Statements of Additional Information and of all resolutions of the Trust’s Board
of Trustees applicable to the Sub-Adviser’s services hereunder. The Sub-Adviser
shall for all purposes herein be deemed to be an independent contractor and
shall, except as expressly provided or authorized (whether herein or otherwise),
have no authority to act for or represent the Adviser, the Fund or the Trust in
any way.

2. Sub-Advisory Services. Subject to such written instructions and supervision
as the Adviser may from time to time furnish, the Sub-Adviser will provide an
investment program for the Segment, including investment research and management
with respect to securities and investments, including



--------------------------------------------------------------------------------

cash and cash equivalents in the Segment, and will determine from time to time
what securities and other investments will be purchased, retained or sold by and
within the Segment. The Sub-Adviser will implement such determinations through
the placement, on behalf of the Fund, of orders for the execution of portfolio
transactions through such brokers or dealers as it may select. The Adviser will
instruct the Trust’s Custodian to forward promptly to the Sub-Adviser proxy and
other materials relating to the exercise of such shareholder rights and the
Sub-Adviser will determine from time to time the manner in which voting rights,
rights to consent to corporate action and other rights pertaining to the
Segment’s investments should be exercised.

In fulfilling its responsibilities hereunder, the Sub-Adviser agrees that it
will:

 

  (a) use the same skill and care in providing such services as it uses in
providing services to other fiduciary accounts for which it has investment
responsibilities;

 

  (b) conform with all applicable rules and regulations of the United States
Securities and Exchange Commission (“SEC”) and in addition will conduct its
activities under this Agreement in accordance with any applicable regulations of
any government authority pertaining to the investment advisory activities of the
Sub-Adviser and shall furnish such written reports or other documents
substantiating such compliance as the Adviser reasonably may request from time
to time;

 

  (c) not make loans to any person to purchase or carry shares of beneficial
interest in the Trust or make loans to the Trust;

 

  (d)

place orders pursuant to investment determinations for the Fund either directly
with the issuer or with an underwriter, market maker or broker or dealer. In
placing orders, the Sub-Adviser will use its reasonable best efforts to obtain
best execution of such orders. Consistent with this obligation, the Sub-Adviser
may, to the extent permitted by law, effect portfolio securities transactions
through brokers and dealers who provide brokerage and research services (within
the meaning of Section 28(e) of the Securities Exchange Act of 1934) to or for
the benefit of the Fund and/or other accounts over which the Sub-Adviser
exercises investment discretion. Subject to the review of the Trust’s Board of
Trustees from time to time with respect to the extent and continuation of the
policy, the Sub-Adviser is authorized to cause the Fund to pay a broker or
dealer who provides such brokerage and research services a commission for
effecting a securities transaction for the Fund which is in excess of the amount
of commission another broker or dealer would have charged for effecting that
transaction if the Sub-Adviser determines in good faith that such commission was
reasonable in relation to the value of the brokerage and research services
provided by such broker or dealer, viewed in terms of either that particular
transaction or the overall responsibilities of the Sub-Adviser with respect to
the accounts as to which it exercises investment discretion. The Trust or the
Adviser may, from time to time in writing, direct the Sub-Adviser to place
orders through one or more brokers or dealers and, thereafter, the Sub-Adviser
will have no responsibility for ensuring best execution with respect



--------------------------------------------------------------------------------

  to such orders. In no instance will portfolio securities be purchased from or
sold to the Sub-Adviser or any affiliated person of the Sub-Adviser as principal
except as may be permitted by the 1940 Act or an exemption therefrom. If the
Sub-Adviser determines in good faith that the transaction is in the best
interest of each client, securities may be purchased on behalf of the Fund from,
or sold on behalf of the Fund to, another client of the Sub-Adviser in
compliance with Rule 17a-7 under the 1940 Act;

 

  (e) maintain all necessary or appropriate records with respect to the Fund’s
securities transactions for the Segment in accordance with all applicable laws,
rules and regulations, including but not limited to Section 31 (a) of the 1940
Act, and will furnish the Trust’s Board of Trustees and the Adviser such
periodic and special reports as the Board and Adviser reasonably may request;

 

  (f) treat confidentially and as proprietary information of the Adviser and the
Trust all records and other information relative to the Adviser and the Trust
and prior, present, or potential shareholders, and will not use such records and
information for any purpose other than the performance of its responsibilities
and duties hereunder, except that subject to prompt notification to the Trust
and the Adviser, the Sub-Adviser may divulge such information to its independent
auditors and regulatory authorities, or when so requested by the Adviser and the
Trust; provided, however, that nothing contained herein shall prohibit the
Sub-Adviser from (1) advertising or soliciting the public generally with respect
to other products or services, regardless of whether such advertisement or
solicitation may include prior, present or potential shareholders of the Fund or
(2) including the Adviser and Trust on its general list of disclosable clients.

 

  (g) maintain its policy and practice of conducting its fiduciary functions
independently. In making investment decisions for the Fund, the Sub-Adviser’s
personnel will not inquire or take into consideration whether the issuers of
securities proposed for purchase or sale for the Fund’s account are customers of
the Adviser, other sub-advisers, the Sub-Adviser or of their respective parents,
subsidiaries or affiliates. In dealing with such customers, the Sub-Adviser and
its subsidiaries and affiliates will not inquire or take into consideration
whether securities of those customers are held by the Trust; and

 

  (h) render, upon request of the Adviser or the Trust’s Board of Trustees,
written reports concerning the investment activities of the Sub-Adviser with
respect to the Sub-Adviser’s Segment of the Fund.

3. Expenses. During the term of this Agreement, the Sub-Adviser will pay all
expenses incurred by it in performing its services under this Agreement. The
Sub-Adviser shall not be liable for any expenses of the Adviser or the Trust,
including without limitation (a) their interest and taxes, (b) brokerage
commissions and other costs in connection with the purchase or sale of
securities or other investment instruments with respect to the Fund and
(c) custodian fees and expenses.



--------------------------------------------------------------------------------

4. Records. In compliance with the requirements of Rule 31a-3 under the 1940
Act, the Sub-Adviser hereby agrees that all records, if any, which it maintains
for the Fund are the property of the Fund and further agrees to surrender
promptly to the Adviser or the Trust any such records upon the Adviser’s or the
Trust’s request and that such records shall be available for inspection by the
SEC. The Sub-Adviser further agrees to preserve for the periods and at the
places prescribed by Rule 31a-2 under the 1940 Act the records required to be
maintained by Rule 31a-1 under the 1940 Act.

5. Compensation of the Sub-Adviser.

 

  (a) In consideration of services rendered pursuant to this Agreement, the
Adviser will pay the Sub-Adviser a fee, in arrears, equal to an annual rate in
accordance with Schedule A hereto, paid quarterly.

 

  (b) Such fee for each calendar quarter shall be calculated based on the
average of the market value of the assets under management as of the end of each
of the three months in the quarter just ended, as provided by the Adviser.

 

  (c) If the Sub-Adviser should serve for less than the whole of any calendar
quarter, its compensation shall be determined as provided above on the basis of
the ending market value of the assets managed in the month in which the
termination occurs and shall be payable on a pro rata basis for the period of
the calendar quarter for which it has served as Sub-Adviser hereunder.

6. Services Not Exclusive. The services of the Sub-Adviser hereunder are not to
be deemed exclusive, and the Sub-Adviser shall be free to render similar
services to others and to engage in other activities, so long as the services
rendered hereunder are not impaired. It is understood that the action taken by
the Sub-Adviser under this Agreement may differ from the advice given or the
timing or nature of action taken with respect to other clients of the
Sub-Adviser, and that a transaction in a specific security may not be
accomplished for all clients of the Sub-Adviser at the same time or at the same
price.

7. Use of Names. The Adviser shall not use the name, logo, trade or service mark
or derivative of the foregoing of the Sub-Adviser or any of the Sub-Adviser’s
affiliates in any prospectus, sales literature or other materials whether or not
relating to the Trust in any manner not approved prior thereto by the
Sub-Adviser; provided, however, that the Sub-Adviser shall approve all uses of
its or its affiliate’s name which merely refer in accurate terms to its
appointment hereunder or which are required by the SEC or a state securities
commission; and, provided further, that in no event shall such approval be
unreasonably withheld. The Sub-Adviser shall not use the name of the Trust, the
Fund or the Adviser in any materials relating to the Sub-Adviser in any manner
not approved prior thereto by the Adviser; provided, however, that the Adviser
shall approve all uses of its and the Fund’s or the Trust’s name which merely
refer in accurate terms to the appointment of the Sub-Adviser hereunder,
including placing the Trust’s or the Adviser’s name on the Sub-Adviser’s list of
representative clients, or which are required by the SEC or a state securities
commission, and, provided further, that in no event shall such approval be
unreasonably withheld.



--------------------------------------------------------------------------------

8. Liability of the Sub-Adviser. Absent willful misfeasance, bad faith,
negligence, or reckless disregard of obligations or duties hereunder on the part
of the Sub-Adviser, or loss resulting from breach of fiduciary duty, the
Sub-Adviser shall not be liable for any act or omission in the course of, or
connected with, rendering services hereunder or for any losses that may be
sustained in the purchase, holding or sale of any security. Notwithstanding the
foregoing, neither the Adviser nor the Trust shall be deemed to have waived any
rights it may have against the Sub-Adviser under federal or state securities
laws.

The Sub-Adviser shall indemnify and hold harmless the Trust and the Adviser (and
its affiliated companies and their respective officers, directors and employees)
from any and all claims, losses, liabilities or damages (including reasonable
attorney’s fees and other related expenses) arising out of or in connection with
the willful misfeasance, bad faith, negligence, or reckless disregard of
obligations or duties including breach of fiduciary duty, hereunder of the
Sub-Adviser.

The Adviser shall hold harmless and indemnify the Sub-Adviser for any loss,
liability, cost, damage or expense (including reasonable attorney’s fees and
costs) arising from any claim or demand by any person that is based upon (i) the
obligations of any other sub-adviser to the Fund, (ii) any obligation of the
Adviser under the Advisory Agreement that has not been delegated to the
Sub-Adviser under this Agreement or (iii) any matter for which the Sub-Adviser
does not have liability in accordance with the first sentence of this Section 8.

9. Limitation of Trust’s Liability. The Sub-Adviser acknowledges that it has
received notice of and accepts the limitations upon the Trust’s and the Fund’s
liability set forth in its Trust Instrument and under Delaware law. The
Sub-Adviser agrees that any of the Trust’s obligations shall be limited to the
assets of the Fund and that the Sub-Adviser shall not seek satisfaction of any
such obligation from the shareholders of the Trust nor from any Trustee,
officer, employee or agent of the Trust.

The names “Hennessy Funds Trust” and “Trustees of Hennessy Funds Trust” refer
respectively to the Trust created and the Trustees, as trustees but not
individually or personally, acting from time to time under the Trust Instrument
dated as of September 16, 1992, to which reference is hereby made and a copy of
which is on file at the office of the Secretary of State of the State of
Delaware and elsewhere as required by law, and to any and all amendments thereto
so filed or hereafter filed. The obligations of “Hennessy Funds Trust” entered
into in the name or on behalf thereof, or in the name or on behalf of any series
or class of shares of the Trust, by any of the Trustees, representatives or
agents are made not individually, but in such capacities, and are not binding
upon any of the Trustees, shareholders or representatives of the Trust
personally, but bind only the assets of the Trust, and all persons dealing with
any series or class of shares of the Trust must look solely to the assets of the
Trust belonging to such series or class for the enforcement of any claims
against the Trust.

10. Duration Renewal Termination and Amendment. This Agreement will become
effective as of the date first written above, provided that it shall have been
approved by vote of a majority of the Trustees, including a majority of the
disinterested Trustees cast in person at a meeting called for the purpose of
voting on such approval, and, unless sooner terminated as provided herein, shall
continue in effect for an initial period of one (1) year.



--------------------------------------------------------------------------------

Thereafter, if not terminated, this Agreement shall continue in effect with
respect to the Fund for successive one year periods provided such continuance is
specifically approved at least annually (a) by the vote of a majority of the
disinterested Trustees cast in person at a meeting called for the purpose of
voting on such approval, and (b) by the vote of a majority of the Trust’s Board
of Trustees or by the vote of a majority of all votes attributable to the
outstanding Shares of the Fund. This Agreement may be terminated as to the Fund
at any time, without payment of any penalty, by the Trust’s Board of Trustees,
by the Adviser, or by a vote of a majority of the outstanding voting securities
of the Fund, upon 60 days’ prior written notice to the Sub-Adviser, or by the
Sub-Adviser upon 60 days’ prior written notice to the Adviser and the Trust’s
Board of Trustees, or upon such shorter notice as may be mutually agreed upon.

This Agreement shall terminate automatically and immediately upon termination of
the Advisory Agreement. This Agreement shall terminate automatically and
immediately in the event of its assignment as such term is defined in the 1940
Act. No assignment of this Agreement shall be made by the Sub-Adviser without
the consent of the Adviser and the Board of Trustees of the Trust.

This Agreement may be amended at any time by the Adviser and the Sub-Adviser,
subject to approval by the Trust’s Board of Trustees and, if required by the
1940 Act and applicable SEC rules and regulations, a vote of a majority of the
Fund’s outstanding voting securities. Notwithstanding the foregoing, the Trust
shall be under no obligation to obtain shareholder approval to materially amend
this Agreement unless required to obtain such approval pursuant to any orders or
rules and regulations which may have been issued by the Securities and Exchange
Commission.

11. Confidential Relationship. Any information and advice furnished by either
party to this Agreement to the other shall be treated as confidential and shall
not be disclosed to third parties except as required by law or as required or
permitted by this Agreement.

12. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby.

13. Miscellaneous. This Agreement constitutes the full and complete agreement of
the parties hereto with respect to the subject matter hereof and each party
agrees to perform such further actions and execute such further documents as are
necessary to effectuate the purposes hereof. To the extent not preempted by
federal law, this Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware. The captions in this
Agreement are included for convenience only and in no way define or delimit any
of the provisions hereof or otherwise affect their construction or effect. This
Agreement may be executed in several counterparts, all of which together shall
for all purposes constitute one Agreement, binding on all parties.

14. Notices. All notices and other communications hereunder shall be in writing
(including telex or similar writing) and shall be deemed given if delivered in
person or by messenger, cable, telegram or telex or facsimile transmission or by
a reputable overnight delivery service which provides evidence of receipt to the
parties at the following addresses or telex or facsimile transmission numbers
(or at such other address or number for a party as shall be specified by like
notice):

if to the Adviser:

Hennessy Advisors, Inc.

7250 Redwood Blvd, Suite 200

Novato, CA 94945

Facsimile transmission number: (415) 899-1559

Attention: Neil J. Hennessy



--------------------------------------------------------------------------------

if to the Sub-Adviser, to:

Financial Counselors, Inc.

442 West 47th Street

Kansas City, Missouri 64112

Facsimile transmission number: (816) 329-1505

Attention: Amy L. Schaff

Each such notice or other communication shall be effective (i) if given by telex
or facsimile transmission, when such telex or facsimile is transmitted to the
number specified in this section and the appropriate answer back or confirmation
is received, and (ii) if given by any other means, when delivered at the address
specified in this section.

(Signature page follows.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

Name:   Neil J. Hennessy Title:   President and Chief Executive Officer
FINANCIAL COUNSELORS, INC. By:  

/s/ Amy L. Schaff

Name:   Amy L. Schaff Title:   SVP/CCO



--------------------------------------------------------------------------------

SCHEDULE A

To the Sub-Advisory Agreement between

Hennessy Advisors, Inc. and Financial Counselors, Inc.

 

Name of Fund

  

Compensation

  

Date

Hennessy Core Bond

Fund

   0.27% of the average daily net assets of the Segment managed by the
Sub-Adviser    October 25, 2012